Appeal from a judgment of the Supreme Court, Monroe County (Joseph D. Valentino, J.), rendered June 15, 2010. The judgment convicted defendant, upon a jury verdict, of offering a false instrument for filing in the first degree (two counts).
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting her, upon a jury verdict, of two counts of offering a false instrument for filing in the first degree (Penal Law § 175.35), defendant’s sole contention is that Supreme Court erred in denying her motion for a mistrial on the ground that the testimony of a witness that a bracelet was missing from the witness’s residence was Molineux evidence and was improperly admitted because she did not receive the requisite notice of the testimony. We conclude that defendant’s contention is without merit because the testimony did not implicate defendant in the commission of any uncharged crime and thus it did not constitute Molineux evidence (see People v Hillard, 79 AD3d 1757, 1758 [2010], lv denied 17 NY3d 796 [2011]; see generally People v Arafet, 13 NY3d 460, 464-465 [2009]). Present — Scudder, P.J., Fahey, Peradotto, Carni and Whalen, JJ.